Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE CURTISS-WRIGHT REPORTS 2 - - - Full Year and Fourth Quarter Sales up 13% and 19%, Respectively Full Year and Fourth Quarter Net Earnings increased 7% and 6%, Respectively Eleventh Consecutive Year of Revenue Growth Net Cash Provided by Operating Activities increased 37% ROSELAND, NJ  February 8, 2007  Curtiss-Wright Corporation (NYSE: CW) today reports financial results for the full year and quarter ended December 31, 2006. The highlights are as follows: Fourth Quarter 2006 Operating Highlights  Net sales for the fourth quarter of 2006 increased 19% to $378.2 million from $317.9 million in the fourth quarter of 2005.  Operating income in the fourth quarter of 2006 increased 2% to $45.7 million from $44.9 million in the fourth quarter of 2005. Operating income was negatively impacted in the fourth quarter of 2006 by costs of $6.5 million related to an adverse legal judgment received this afternoon, costs of $1.6 million associated with the adoption of FAS 123R, and higher pension expense of $0.6 million from the Curtiss-Wright pension plans as compared to the prior year period  Net earnings for the fourth quarter of 2006 increased 6% to $26.8 million, or $0.60 per diluted share, from $25.3 million, or $0.58 per diluted share, in the fourth quarter of 2005 (adjusted for 2-for-1 stock split in April 2006). Net earnings for the fourth quarter of 2006 were favorably impacted by a lower effective tax rate resulting from a nonrecurring tax benefit of $1.5 million.  New orders received in the fourth quarter of 2006 were $356.7 million, down 4% compared to the fourth quarter of 2005. Curtiss-Wright Corporation, Page 2 Full Year 2006 Operating Highlights  Net sales for 2006 increased 13% to $1,282.2 million from $1,130.9 million in 2005.  Operating income in 2006 increased 2% to $140.6 million from $138.0 million in 2005. Operating income was negatively impacted in 2006 by costs of $6.5 million related to an adverse legal judgment received this afternoon, costs of $4.9 million associated with the adoption of FAS 123R, and higher pension expense of $4.2 million from the Curtiss-Wright pension plans as compared to the prior year period. Operating income in 2005 included a one-time gain of $2.8 million related to the sale of non-operating property.  Net earnings in 2006 increased 7% to $80.6 million, or $1.82 per diluted share, from $75.3 million, or $1.72 per diluted share, in 2005 (adjusted for 2-for-1 stock split in April 2006). Net earnings in 2006 were favorably impacted by a lower effective tax rate resulting from $5.1 million of nonrecurring tax benefits.  Net cash provided by operating activities was $143.9 million, up 37% compared to 2005.  New orders received in 2006 were $1,333.0 million, up 6% compared to 2005. Backlog increased 9% to $875.5 million at December 31, 2006 from $805.6 million at December 31, 2005. We are pleased to report our eleventh year of revenue growth along with increased operating income, net earnings, and cash flow in 2006, commented Martin R. Benante, Chairman and CEO of Curtiss-Wright Corporation. We achieved strong organic segment operating income growth, led by our Metal Treatment segment at 21%, followed by the Flow Control and Motion Control segments, which grew organically 14% and 11%, respectively, in 2006. Our commercial markets had another robust year with 14% organic sales growth, driven primarily by the oil and gas market at 34% and commercial aerospace at 19%. Our 2006 results were achieved despite absorbing the adverse legal judgment, business integration costs, increased material costs, and unfavorable foreign currency translation. We have also entered into a number of military and commercial development contracts and have recently introduced many new products that have negatively impacted margins; however, these investments should provide significant future opportunities and improved profitability. Our strong backlog is a clear indication of the success of our products and strategy and provides us with good momentum heading into 2007. Sales Sales growth in the fourth quarter and full year was driven by organic growth across most of our base businesses and contributions from our 2006 acquisitions. Organic sales growth was 16% and 11% in the fourth quarter and full year ended December 31, 2006, respectively, compared to the prior year periods. Organic sales growth in the fourth quarter 2006 was due to the strength of all three of our operating segments, with Flow Control at 24%, Motion Control at 11%, and Metal Treatment at 8%, as compared to the prior year period. Our 2006 acquisitions contributed $9.9 million and $27.6 million in incremental sales for the fourth quarter and full year 2006, respectively, over the comparable periods in Curtiss-Wright Corporation, Page 3 Organic sales growth resulted from higher sales to the oil and gas and commercial power markets from our Flow Control segment, higher commercial aerospace and ground defense revenues from our Motion Control segment, and higher sales of European shot peening and heat treating services to the commercial aerospace and general industrial markets from our Metal Treatment segment. In addition, foreign currency translation positively impacted fourth quarter and full year 2006 sales by $4.8 million and $5.0 million, respectively, as compared to the prior year periods. Operating Income Operating income in 2006 increased 2% for both the fourth quarter and full year over the comparable 2005 periods. In the fourth quarter of 2006, we established a reserve in the amount of $6.5 million to reflect potential liabilities arising from a jury verdict returned this afternoon against us in a lawsuit filed by a former employee. We will be appealing the verdict. The operating income improvement was achieved by strong operating income from our business segments, which increased $9.5 million and $18.7 million for the fourth quarter and full year 2006, respectively, over the prior year periods. The increases resulted from higher sales volume and cost control initiatives. Overall organic operating income growth, which includes nonsegment expenses, was 3% for both the fourth quarter and full year 2006, compared to the prior year periods. We achieved strong fourth quarter organic operating segment performance, driven by our Flow Control and Metal Treatment segments, which contributed 38% and 18% organic growth, respectively, while the Motion Control segment grew 8% organically as compared to the prior year period. On a consolidated basis, our operating margin was 12.1% in the fourth quarter of 2006 versus 14.1% in the prior year period. Operating margins improved at our Metal Treatment and Flow Control segments, which increased 90 basis points and 60 basis points, respectively, compared to the prior year period. These improvements were offset by lower margins at our Motion Control segment during the fourth quarter, mainly due to a less favorable sales mix. Our full year consolidated operating margin was 11.0% in 2006, down 120 basis points from the prior year. Operating margins were negatively impacted in 2006 by the above mentioned legal judgment, $4.9 million of costs associated with the adoption of FAS 123R, and higher pension expense of $4.2 million from the Curtiss-Wright pension plans. In addition, 2005 margins benefited from a $2.8 million gain on the sale of non-operating property. Without the impact of these items, our operating margin increased 20 basis points in 2006 to 12.2% as compared to 12.0% in 2005. In addition, foreign currency translation minimally impacted operating income in the fourth quarter 2006; however, it adversely impacted full year operating income by $2.0 million, as compared to the prior year period. Net Earnings Net earnings increased 6% and 7% for the fourth quarter and full year 2006, respectively, over 2005. The improvement was achieved by strong operating income from our business segments, partially offset by the adverse impact of the items listed above in operating income. Net earnings for 2006 included nonrecurring tax benefits totaling $5.1 million. The tax benefits included $2.0 million primarily related to higher than expected research and development credits for 2005, an Curtiss-Wright Corporation, Page 4 adjustment to our deferred tax accounts of $1.6 million based on new Canadian tax legislation which was enacted in late June 2006, and a tax benefit of $1.5 million for the release of a reserve associated with the sale of a former facility. These tax benefits were partially offset by higher interest expense due mainly to higher interest rates, partially reduced by lower average outstanding debt levels. Cash Flow Net cash provided by operating activities for the full year 2006 was $143.9 million, an increase of 37% from $105.2 million in 2005. Our 2006 Free Cash Flow, defined as cash flow from operations less capital expenditures, was very strong at $103.7 million, a 65% increase from $62.7 million in 2005. All three operating segments experienced strong results. Overall cash conversion, defined as Free Cash Flow divided by net earnings, reached 129% in 2006 as compared to 83% in 2005. The strong cash flow resulted from higher cash collections, reduced inventories due to higher fourth quarter sales, as well as higher payables and advance payments. Segment Performance Flow Control  Sales for the fourth quarter of 2006 were $167.8 million, up 28% over the comparable period last year due to solid organic growth of 24% and the contribution from the 2006 acquisitions of Enpro Systems and Swantech. The improvement in sales from our base businesses was due to higher sales to the oil and gas market, led by continued strong demand for our coker valve products, as well as higher sales to the commercial power market due mainly to the timing of refurbishment cycles and plant outages, and new product launches. Sales of this segment were favorably affected by foreign currency translation of $0.3 million in the fourth quarter of 2006, compared to the prior year period. Operating income for this segment increased 34% in the fourth quarter of 2006 compared to the prior year period. The operating margins were up 60 basis points in the fourth quarter of 2006 as compared to the prior year period. The benefit of the higher sales volume was partially offset by less favorable commercial power sales mix, learning curve inefficiencies on new product development, and higher material costs. Operating income for this segment was favorably affected by foreign currency translation of $0.1 million in the fourth quarter of 2006, compared to the prior year period. Motion Control  Sales for the fourth quarter of 2006 of $153.0 million increased 11%, all organic, over the comparable period last year. This growth was primarily due to increased sales of OEM and spares products to the commercial aerospace market, and higher sales of embedded computing products to the ground defense market. This growth was partially offset by lower sales to the defense aerospace markets. Sales of this segment were favorably affected by foreign currency translation of $2.8 million in the fourth quarter of 2006 as compared to the prior year period. Operating income for this segment increased 8% in the fourth quarter of 2006 compared to the prior year period. The operating margins were down 40 basis points in the fourth quarter of 2006 as compared to the prior year period.
